 
ADDENDUM TO SUBSCRIPTION AGREEMENT
 
THIS ADDENDUM TO SUBSCRIPTION AGREEMENT (this “Addendum”), is dated as of April
2, 2008, by and among Purple Beverage Company, Inc., a Nevada corporation (the
“Company”), and the subscribers identified on the signature page hereto (each, a
“March Subscriber” and, collectively, the “March Subscribers”).
 
WHEREAS, the Company and certain of the March Subscribers, among other
investors, are parties to a Subscription Agreement, dated as of December 12,
2007 (the “Original Subscription Agreement”) a form of which was filed by the
Company with the United States Securities and Exchange Commission (the
“Commission”) as Exhibit 10.7 to its Current Report on Form 8-K/A on December
17, 2007.
 
WHEREAS, the Company and the March Subscribers, among other investors, are
parties to an amendment to the Original Subscription Agreement and the related
Common Stock Purchase Warrants, dated April 2, 2008 (the “Amendment”), which
provides, in pertinent part, for the waiver by such persons of certain terms and
conditions in the Original Subscription Agreement.
 
WHEREAS, the Company and the March Subscribers are executing and delivering this
Addendum in reliance upon
 

 
(i)
certain waivers contained in the Amendment; and

 

 
(ii)
an exemption from securities registration afforded by the provisions of Section
4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the
Commission under the Securities Act of 1933, as amended (the “1933 Act”).

 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the March Subscribers, as
provided herein, and the March Subscribers, in the aggregate, shall purchase for
$2,290,101.00 (the “Purchase Price”) 1,635,786 shares of the Company’s $.001 par
value Common Stock (the “March Shares”) at a per-share purchase price of $1.40.
 
WHEREAS, the aggregate proceeds of the sale of the March Shares contemplated
hereby shall be held in escrow pursuant to the terms of a Funds Escrow Agreement
to be executed by the parties substantially in the form attached hereto as
Exhibit A (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the March Subscribers hereby agree
as follows:
 
1. Closing Date. The “Closing Date” shall be the date on which the Purchase
Price has been transmitted by wire transfer or otherwise credited to or for the
benefit of the Company. The consummation of the transactions contemplated herein
shall take place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, upon the satisfaction or waiver of all
conditions to closing set forth in this Agreement.
 
2. Reserved.


3. Reserved.
 
4. March Subscriber Representations and Warranties. Each March Subscriber hereby
represents and warrants to and agrees with the Company, only as to such March
Subscriber, that all of the representations and warranties provided by the
Subscribers in the Original Subscription Agreement are being made by each such
March Subscriber as of the date hereof, all of which representations and
warranties, as set forth in Section 4 of the Original Subscription Agreement are
incorporated herein by reference as though set forth in full hereat, with the
following exceptions:

- 1 -

--------------------------------------------------------------------------------



(a) Section 4(d) shall also include all Quarterly Reports on Form 10-QSB and all
Current Reports on Form 8-K filed by the Company with the Commission available
at the EDGAR website from and after December 12, 2007.


(b) None of the representations and warranties in respect of Warrants or Warrant
Shares made in Section 4 of the Original subscription Agreement is affirmed
hereby.


(c) Solely with respect to the March Shares, the representations and warranties
contained in Section 4(o) of the Original Subscription Agreement are
specifically not incorporated herein.


5. Company Representations and Warranties. The Company re-affirms to each March
Subscriber that each of the representations and warranties provided by the
Company to each March Subscriber in the Original Subscription Agreement was true
and correct as of the date thereof and that, subsequent to the date of the
Original Subscription Agreement, there has not been a material adverse change to
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. Notwithstanding
the provisions of this Section 5, the Company specifically declines to represent
or warrant that the sale and issuance of the March Shares and the sale and
issuance of the Company’s securities pursuant to the Original Subscription
Agreement will not constitute an integrated offering. However, the Company
warrants that such integration, if any, will not impair the offering exemption
relied upon by the Company in the transactions contemplated by each of the
Original Subscription Agreement and this Addendum.
 
6. Regulation D Offering/Legal Opinion. The offer and issuance of the March
Shares to the March Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder. On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
March Subscribers from the Company’s legal counsel opining on the availability
of an exemption from registration under the 1933 Act as it relates to the offer
and issuance of the March Shares and other matters reasonably requested by the
March Subscribers. [A form of the legal opinion is annexed hereto as Exhibit B.]
The Company will provide, at the Company’s expense, such other legal opinions,
if any, as are reasonably necessary in the opinion of each March Subscriber for
the issuance and resale of the March Shares pursuant to an effective
registration statement, Rule 144 under the 1933 Act (“Rule 144”) or an exemption
from registration.
 
7. Reserved.
 
8. March Subscriber’s Legal Fees. The Company shall pay to Grushko & Mittman,
P.C., a fee of $25,000.00 (the “March Subscriber’s Legal Fees”) as reimbursement
for services rendered to the March Subscribers in connection with this Agreement
and the purchase and sale of the March Shares (the “Offering”). The March
Subscriber’s Legal Fees and expenses will be payable out of funds held pursuant
to the Escrow Agreement. Grushko & Mittman, P.C. will be reimbursed at Closing
for all lien searches, security interest filing fees, and printing and shipping
costs for the closing statements and documents to be delivered to the March
Subscribers.
 
9. Covenants of the Company. The Company re-affirms to each March Subscriber
each of the covenants and agreements with the March Subscribers set forth in
Section 9 of the Original Subscription Agreement, with the exceptions of Section
9(e), the use of which funds referenced therein the March Subscribers
acknowledge shall be for the Company’s general operations, and of Section 9(s),
which the March Subscribers acknowledge and agree have previously been
accomplished.

- 2 -

--------------------------------------------------------------------------------


 
10. Covenants of the Company Regarding Indemnification.
 
(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
March Subscribers, the March Subscribers’ officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
March Subscribers or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any Exhibits or
Schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and the
March Subscribers relating hereto.
 
(b) Promptly after receipt by a March Subscriber of notice of the commencement
of any action, such March Subscriber shall, if a claim in respect thereof is to
be made against the Company hereunder, notify the Company in writing thereof,
but the omission so to notify the Company shall not relieve it from any
liability which it may have the Subscriber other than under this Section 10(b)
and shall only relieve it from any liability which it may have to such March
Subscriber under this Section 10(b), except and only if and to the extent the
Company is prejudiced by such omission. In case any such action shall be brought
against a March Subscriber and it shall notify the Company of the commencement
thereof, the Company shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such March Subscriber, and, after notice from the Company to
such March Subscriber of its election so to assume and undertake the defense
thereof, the Company shall not be liable to such March Subscriber under this
Section 10(b) for any legal expenses subsequently incurred by such March
Subscriber in connection with the defense thereof other than reasonable costs of
investigation and of liaison with counsel so selected, provided, however, that,
if the defendants in any such action include both such March Subscriber and the
Company and the Company shall have reasonably concluded that there may be
reasonable defenses available to such March Subscriber which are different from
or additional to those available to the Company or if the interests of the March
Subscriber reasonably may be deemed to conflict with the interests of each
other, the March Subscriber and the Company, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the March Subscriber and
Company, and to assume such legal defenses and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Company as incurred.
 
11.1. Delivery of Unlegended Shares.
 
(a) Within 3 business days (such third business day being the “Unlegended Shares
Delivery Date”) after the business day on which the Company has received (i) a
notice that March Shares have been sold pursuant to a registration statement, if
any, or Rule 144, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the March Subscriber and/or its
broker regarding compliance with the requirements of Rule 144, the Company at
its expense, (y) shall deliver, and shall cause legal counsel selected by the
Company to deliver to its transfer agent (with copies to the March Subscriber)
an appropriate instruction and opinion of such counsel, directing the delivery
of shares of Common Stock without any legends including the legend set forth in
Section 4(i) above (the “Unlegended Shares”); and (z) cause the transmission of
the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted certificate, if any, to
the March Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date. In the event that the Shares are sold in a manner that complies
with an exemption from registration, the Company will promptly instruct its
counsel to issue to the Company’s transfer agent an opinion permitting removal
of the legend (indefinitely, if pursuant to Rule 144(b)(1) of the 1933 Act, or
for six months if pursuant to the other provisions of Rule 144).

- 3 -

--------------------------------------------------------------------------------


 
(b) In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of a March Subscriber, so long as the certificates therefor
do not bear a legend and the March Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company will cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of the March Subscriber’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system. Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than the Unlegended Shares Delivery
Date could result in economic loss to a March Subscriber. As compensation to a
March Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the March Subscriber for late
delivery of Unlegended Shares in the amount of $100 per business day after the
Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Section 11.1 for an aggregate
of 30 days, then each March Subscriber or assignee holding March Shares subject
to such default may, at its option, require the Company to redeem all or any
portion of the March Shares subject to such default at a price per share equal
to the greater of (i) 120% of the purchase price of such March Shares, or (ii) a
fraction in which the numerator is the highest closing price of the Common Stock
during the aforedescribed 30-day period and the denominator of which is the
purchase price of the March Shares, as the case may be, during such 30 day
period, multiplied by the purchase price of the March Shares (“Unlegended
Redemption Amount”). The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.


(d) In addition to any other rights available to a March Subscriber, if the
Company fails to deliver to a March Subscriber Unlegended Shares as required
pursuant to this Agreement, within 7 business days after the Unlegended Shares
Delivery Date and the March Subscriber or a broker on the March Subscriber’s
behalf, purchases (in an open market transaction or otherwise) shares of common
stock to deliver in satisfaction of a sale by such March Subscriber of the
shares of Common Stock which the March Subscriber was entitled to receive from
the Company (a “Buy-In”), then the Company shall pay in cash to the March
Subscriber (in addition to any remedies available to or elected by the March
Subscriber) the amount by which (A) the March Subscriber’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a March Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the March Subscriber $1,000, plus interest. The March
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


(e) In the event a March Subscriber shall request delivery of Unlegended Shares
as described in Section 11.1 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.1, the Company may not refuse to
deliver Unlegended Shares based on any claim that such March Subscriber or any
one associated or affiliated with such March Subscriber has been engaged in any
violation of law, or for any other reason, unless, an injunction or temporary
restraining order from a court, on notice, restraining and or enjoining delivery
of such Unlegended Shares shall have been sought and obtained by the Company or
at the Company’s request or with the Company’s assistance, and the Company has
posted a surety bond for the benefit of such March Subscriber in the amount of
120% of the amount of the aggregate purchase price of the March Shares which are
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the final unappealable disposition of the litigation of
the dispute and the proceeds of which shall be payable to such March Subscriber
to the extent March Subscriber obtains judgment in such March Subscriber’s
favor.

- 4 -

--------------------------------------------------------------------------------



11.2. Reserved.


11.3. Subscriber Questionnaire. Each March Subscriber shall answer the questions
set forth in Selling Shareholder Questionnaire (“Subscriber Questionnaire”) in
the form attached as Exhibit C and deliver such completed Subscriber
Questionnaire to the Company and Broker on or prior to the Closing Date. Seller
represents that the information provided by such Seller shall be true and
correct as of the Closing Date and the date such Subscriber Questionnaire is
delivered to the Company and Broker.
 
12. (a) Favored Nations Provision. Other than in connection with the Excepted
Issuances (defined below), with respect to the March Shares still owned of
record and beneficially by a March Subscriber until eighteen months after the
Closing Date of the transactions contemplated by the Original Subscription
Agreement, if the Company shall agree to or issue (the “Lower Price Issuance”)
any Common Stock or securities convertible into or exercisable for shares of
Common Stock (or modify any of the foregoing which may be outstanding) at a
price per share or conversion or exercise price per share which shall be less
than the purchase price in respect of the March Shares, without the consent of
each March Subscriber, then the Company shall issue, for each such occasion,
additional shares of Common Stock to each March Subscriber respecting those
March Shares at the time of the Lower Price Issuance so that the average per
share purchase price of such March Shares is equal to such other lower price per
share and the Exercise Price shall automatically be reduced to such other lower
price. Common Stock issued or issuable by the Company for no consideration will
be deemed issuable or to have been issued for $0.001 per share of Common Stock.
The delivery to a March Subscriber of the additional shares of Common Stock
shall be not later than the closing date of the transaction giving rise to the
requirement to issue additional shares of Common Stock. For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the purchase price of the March Shares.
The rights of each March Subscriber set forth in this Section 12(a) are in
addition to any other rights the March Subscriber has pursuant to any
Transaction Document (as that term is defined in Section 5(c) of the Original
Subscription Agreement), and any other agreement referred to or entered into in
connection herewith or to which such March Subscriber and Company are parties.
Each March Subscriber is also given the right to elect to substitute any term or
terms of any other offering in connection with a Lower Price Issuance for any
term or terms of the Offering in connection with March Shares owned by such
March Subscriber as of the date of a Lower Price Issuance.“Excepted Issuances”
shall mean (i) full or partial consideration in connection with a strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of corporation or other entity which holders of such
securities or debt are not at any time granted registration rights, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights, (iii) the Company’s issuance of Common
Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans described on Schedule
5(d), (iv) an underwritten public offering that raises gross proceeds of not
less than $5,000,000 from the sale of Common Stock at not less than $1.00 per
share, preferred stock the initial conversion ratio for which is equivalent to
not less than $1.00 per share of Common Stock, and in the case of warrants or
options issued in connection therewith at exercise prices of not less than $1.00
per share (“Underwritten Offering”), and (v) as a result of the exercise of
Warrants which are granted or issued pursuant to the Original Subscription
Agreement on the terms described in the Transaction Documents as of the Closing
Date.
 
(b) Reserved.

- 5 -

--------------------------------------------------------------------------------


 
13. Miscellaneous.
 
(a)  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Purple Beverage Company,
Inc., 450 E. Las Olas Blvd., #830, Ft. Lauderdale, FL 33301, Attn: Theodore
Farnsworth, President, facsimile: (954) 462-8758, with a copy by facsimile only
to: Bryan Cave LLP, 1900 Main Street, Suite 700, Irvine, CA 92614, Attn: Randolf
W. Katz, Esq., facsimile: (949) 223-7100, (ii) if to the March Subscriber, to:
the one or more addresses and facsimile numbers indicated on the signature pages
hereto, with an additional copy by facsimile only to: Grushko & Mittman, P.C.,
551 Fifth Avenue, Suite 1601, New York, NY 10176, facsimile: (212) 697-3575, and
(iii) if to the Broker, to: Palladium Capital Advisors, LLC, 230 Park Avenue,
Suite 539, New York, NY 10169, Attn: Michael Hartstein, facsimile: (646)
390-6328.
 
(b) Entire Agreement; Assignment. This Addendum and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by the Company and the affected March Subscriber and as described in
Section 13(h). Neither the Company nor the March Subscribers have relied on any
representations not contained or referred to in this Addendum and the documents
delivered herewith. No right or obligation of the Company shall be assigned
without prior notice to and the written consent of the March Subscribers.
 
(c) Counterparts/Execution. This Addendum may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Addendum may
be executed by facsimile signature and delivered by facsimile transmission.
 
(d) Law Governing this Addendum. This Addendum shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Addendum shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York. The parties to this Addendum hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Addendum and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Addendum or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

- 6 -

--------------------------------------------------------------------------------


 
(e) Specific Enforcement, Consent to Jurisdiction. The Company and the March
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Addendum were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Addendum and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 13(d) hereof, the Company hereby irrevocably waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f) Independent Nature of March Subscribers. The Company acknowledges that the
obligations of each March Subscriber under the Transaction Documents are several
and not joint with the obligations of any other March Subscriber, and no March
Subscriber shall be responsible in any way for the performance of the
obligations of any other March Subscriber under the Transaction Documents. The
Company acknowledges that each March Subscriber has represented that the
decision of each March Subscriber to purchase March Shares has been made by such
March Subscriber independently of any other March Subscriber and independently
of any information, materials, statements or opinions as to the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Company which may have
been made or given by any other March Subscriber or by any agent or employee of
any other March Subscriber, and no March Subscriber or any of its agents or
employees shall have any liability to any March Subscriber (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  The Company acknowledges that nothing contained in any Transaction
Document, and no action taken by any March Subscriber pursuant hereto or thereto
shall be deemed to constitute the March Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the March Subscribers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each March Subscriber
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any other March Subscriber to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that it has elected to provide all March Subscribers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the March Subscribers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the March Subscribers are in any way acting in
concert or as a group with respect to the Transaction Documents or the
transactions contemplated thereby.
 
(g) Damages. In the event the March Subscriber is entitled to receive any
liquidated damages pursuant to the Transaction Documents, the March Subscriber
may elect to receive the greater of actual damages or such liquidated damages.
 
(h)  Consent. As used in the Original Subscription Agreement as modified by this
Addendum, “consent of the Subscribers” or similar language means the consent of
holders (the “Required Holders”) of not less than 70% of the total of the
Shares, the Warrant Shares, and the March Shares held by all of the subscribing
parties to the Original Subscription Agreement and the March Subscribers on the
date consent is requested.
 
(i) Equal Treatment. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
March Subscribers and their permitted successors and assigns.
 
(j) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the March Subscriber and thus refunded to
the Company.

- 7 -

--------------------------------------------------------------------------------


 
(k) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.


(l) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Addendum have been inserted only for the purposes of
convenience; such captions are not a part of this Addendum and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Addendum. As used in this Addendum the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(m) Severability. In the event that any term or provision of this Addendum shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Addendum, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Addendum.
 
(n) Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to 144(k) shall include any rule that would be available to a non-Affiliate
of the Company for the sale of Common Stock not subject to volume restrictions.

- 8 -

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO ADDENDUM TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Addendum to Subscription
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.


PURPLE BEVERAGE COMPANY, INC.
a Nevada corporation
   
By:
   
         Name: Theodore Farnsworth
 
         Title: President
Dated: April 2, 2008

 
MARCH SUBSCRIBER
 
AGGREGATE
PURCHASE
PRICE (CASH)
 
SHARES
Name of March Subscriber:
 
__________________________________________
 
Address:
__________________________________________
 
__________________________________________
 
Fax No.: ____________________________________
Email address (not for notice purposes):
___________________________________________
Social Security Number or Taxpayer ID# (if
applicable): __________________________________
Jurisdiction of organization (for entities):
___________________________________________
 
 
___________________________________________
(Signature)
By: ________________________________________
Name: ______________________________________
Title: _______________________________________
 
       


- 9 -

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Escrow Agreement
Exhibit B
Form of Legal Opinion
Exhibit C
March Subscriber Questionnaire


- 10 -

--------------------------------------------------------------------------------



EXHIBIT C


SUBSCRIBER QUESTIONNAIRE
 


I. The March Subscriber represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL. The undersigned shall furnish any additional information
which Purple Beverage Company, Inc. (the “Company”) deems necessary in order to
verify the answers set forth below.


Category A __
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
     
Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
   
Category B __
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with his or her spouse in excess of $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.
   
Category C __
The undersigned is a director or executive officer of the Company which is
issuing and selling the Company’s $.001 par value Common Stock (the “Shares”).
   
Category D __
The undersigned is a bank; savings and loan association; registered
broker-dealer; insurance company; registered investment company; registered
business development company; licensed small business investment company
(“SBIC”); any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; or employee benefit plan within the meaning of Title 1 of
ERISA and (a) the investment decision is made by a plan fiduciary which is
either a bank, savings and loan association, insurance company or registered
investment advisor, or (b) the plan has total assets in excess of $5,000,000 or
is a self directed plan with investment decisions made solely by persons that
are accredited investors.




                   
(describe entity)
 



Category E __
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.


- 11 -

--------------------------------------------------------------------------------





                   
(describe entity)
 



Category F __
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the March Shares and with total assets in excess of $5,000,000.




                   
(describe entity)
 



Category G __
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the March Shares, where the purchase is
directed by a “sophisticated person” as defined in Regulation 506(b)(2)(ii)
under the Securities Act.
   
Category H __
The undersigned is an entity (other than a trust) all the equity owners of which
are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.




                   
(describe entity)
 



Category I __
The undersigned is not within any of the categories above and is therefore not
an accredited investor.



(a) As used herein, the term “net worth” means the excess of total assets at
fair market value (including home and personal property) over total liabilities
(including mortgage). For purposes hereof, “individual income” means adjusted
gross income less any income attributable to a spouse or to property owned by a
spouse, increased by the following amounts (but not including any amounts
attributable to a spouse or to property owned by a spouse): (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of Form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code, and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Section 12.02 of the Code.


The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.


II. SUITABILITY (please answer each question)


(a) For an individual March Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

- 12 -

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



(b) For an individual March Subscriber, please describe any college or graduate
degrees held by you:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
(c) For all March Subscribers, please list types of prior investments: 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
(d) For all March Subscribers, please state whether you have you participated in
other private placements before:


YES_______   NO_______


(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:



 
Public
 
Private
 
Companies
 
Companies
       
Frequently
     
Occasionally
     
Never
     

 
(f) For individual March Subscribers, do you expect your current level of income
to significantly decrease in the foreseeable future:


YES_______   NO_______


(g) For trust, corporate, partnership and other institutional March Subscribers,
do you expect your total assets to significantly decrease in the foreseeable
future:


YES_______   NO_______


(h) For all March Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


YES_______   NO_______


(i) For all March Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the March Shares for which you seek to
subscribe?


YES_______   NO_______

- 13 -

--------------------------------------------------------------------------------



(j) For all March Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


YES_______   NO_______


III. MANNER IN WHICH TITLE IS TO BE HELD. (circle one)


(a) Individual Ownership
(b) Community Property
(c) Joint Tenant with Right of Survivorship (both parties must sign)
(d) Partnership*
(e) Tenants in Common
(f) Corporation*
(g) Trust*
(h) Limited Liability Company*
(i) Other


*If March Shares are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.


IV. NASD AFFILIATION.


Are you affiliated or associated with an NASD member firm (please check one):


Yes _________  No __________


If Yes, please describe:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



*If March Subscriber is a Registered Representative with an NASD member firm,
have the following acknowledgment signed by the appropriate party:


The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.



 
Name of NASD Member Firm
   
By:
   
Authorized Officer
   
Date:
 



V. The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.

- 14 -

--------------------------------------------------------------------------------



VI. In furnishing the above information, the undersigned acknowledges that the
Company will be relying thereon in determining, among other things, whether
there are reasonable grounds to believe that the undersigned qualifies as a
Purchaser under Section 4(2) and/or Regulation D of the Securities Act of 1933
and applicable state securities laws for the purposes of the proposed
investment.


VII. The undersigned understands and agrees that the Company may request further
information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.


VIII. The undersigned represents to you that (a) the information contained
herein is complete and accurate on the date hereof and may be relied upon by you
and (b) the undersigned will notify you immediately of any change in any such
information occurring prior to the acceptance of the subscription and will
promptly send you written confirmation of such change. The undersigned hereby
certifies that he, she or it has read and understands the Subscription Agreement
related hereto.
 
IX. In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, the March Subscriber is required to provide the following
information:
 
1. Payment Information
 

 
(a)
Name and address (including country) of the bank from which March Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):




     
 

 

(b)  
March Subscriber’s wiring instructions at the Wiring Bank:




     
 

 

 
(c)
Is the Wiring Bank located in the U.S. or another “FATF Country”* ?

 
_____ Yes ______ No
 

 
(d)
Is March Subscriber a customer of the Wiring Bank?



_____ Yes ______ No
 
* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

- 15 -

--------------------------------------------------------------------------------


 
2. Additional Information (N.B.: this Section applies only to prospective
investors who responded “no” to either of Question I(c) or I(d) above.)
 
The following materials must be provided to the Company (forms will be provided
by the Company upon request):
 
For Individual Investors:
 
____ A government issued form of picture identification (e.g., passport or
drivers license).
 
____ Proof of the individual’s current address (e.g., current utility bill), if
not included in the form of picture identification.


For Funds of Funds or Entities that Invest on Behalf of Third Parties Not
Located in the U.S. or Other FATP Countries:


_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).
   
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.
   
_____
A completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).
   
_____
A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.

 
For all other Entity Investors:


_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).
   
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.
   
_____
A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.


- 16 -

--------------------------------------------------------------------------------




_____
If the prospective investor is a privately-held entity, a certified list of the
names of every person or entity who is directly or indirectly the beneficial
owner of 25% or more of any voting or non-voting class of equity interests of
the March Subscriber, including (i) country of citizenship (for individuals) or
principal place of business (for entities) and, (ii) for individuals, such
individual’s principal employer and position.



_____
If the prospective investor is a trust, a certified list of (i) the names of the
current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settler of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).



ARTICLE X.  ADDITIONAL INFORMATION


A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE MARCH SHARES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE
COMPLETE AND CORRECT AS OF THE DATE HEREOF.

- 17 -

--------------------------------------------------------------------------------


 
EXECUTION PAGE


PURCHASE PRICE = $_____________ (US Dollars)


NUMBER OF SHARES OF COMMON STOCK = _______________



       
Signature
 
Signature (if purchasing jointly)
         
Name Typed or Printed
 
Name Typed or Printed
         
Entity Name
 
Entity Name
         
Address
 
Address
         
City, State and Zip Code
 
City, State and Zip Code
         
Telephone-Business
 
Telephone-Business
         
Telephone-Residence
 
Telephone-Residence
         
Facsimile-Business
 
Facsimile-Business
         
Facsimile-Residence
 
Facsimile-Residence
         
Tax ID # or Social Security #
 
Tax ID # or Social Security #
         
Email Address
     



Name in which the March Shares should be issued: _________________________
 
Dated:  ________________, 2008


This Confidential March Subscriber Questionnaire is executed as of
__________________, 2008.
 
By:
   
          Name:
 
          Title:


- 18 -

--------------------------------------------------------------------------------

